Citation Nr: 1755886	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-03 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral shoulder disabilities.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected bilateral shoulder disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

TheVeteran served on active duty from April 1965 to April 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan Commonwealth of Puerto Rico.

In April 2014, the Veteran presented testimony at a Travel Board hearing before a Veterans Law Judge in April 2014.  A transcript of that hearing is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In November 2015, the Board sent a letter to the Veteran, which explained that the Veterans Law Judge (VLJ) who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ, otherwise, the case would be reassigned.  The Veteran was informed that if he did not respond within 30 days of the date of the letter, the Board would assume that he did not want another hearing.  He has not responded to the Board's November 2015 letter and therefore the Board will proceed with the matter on appeal.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed low back disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.

2.  The Veteran's currently diagnosed bilateral leg disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In compliance with the Board's February 2016 remand, the Veteran was provided VA examinations in April 2016.  An addendum opinion regarding the relationship of his current low back and bilateral leg disabilities to service was obtained in May 2016.  This medical opinion addressed whether the Veteran's low back/bilateral leg disability was aggravated by his service-connected shoulder disabilities.  The examiner provided a reasoned explanation for the conclusions reached, based on a review of the Veteran's claims file.  Thus, the Board finds that these examinations were adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran testified at the April 2014 Board hearing that his bilateral leg disability is neuropathy and is related to his low back disability.  However, the medical evidence of record does not show a current diagnosis of neuropathy of the bilateral lower extremities.  In the absence of any current disability, an additional VA examination as to etiology of neuropathy is moot.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In March 2016, the RO requested all outstanding VA outpatient treatments relating to the Veteran from the VA Medical Center in San Juan, Puerto Rico, but none of these records show treatments in March 1988, March 2008, or August 2009, as reported by the Veteran.  The RO also requested from the National Personnel Records Management Center the Veteran's complete service records.  However, there were no records of treatment at a field hospital or field treatment facility in Germany.  

Under these circumstances, the Board concludes that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2017) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and the current disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran contends that his currently diagnosed low back and bilateral leg disabilities are the result of his military service.  Alternatively, he is seeking service connection for the claimed disabilities secondary to his service-connected bilateral shoulder disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112 , 1113 (2012); 38 C.F.R. §§ 3.307 (a) (3), 3.309(a) (2017). 

Under 38 C.F.R. §  3.303 (b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

 Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, arthritis was not noted during service, as further discussed below.

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran reported hurting his back in service while lifting a heavy armory box on a June 2011 VA examination report.  He stated that he continued to have intermittent lower back pain with stiffness, which is getting worse with time.  At the April 2014 Travel Board hearing, the Veteran testified that he injured his back in service in 1966 when he was stationed in Grafenwohr, Germany.  He stated he sneezed while lifting a heavy box and threw out his back.  In his VA Form 9, he indicated that he was carried to sick call.  The Veteran also testified that although his back was not hurting at service separation, it began hurting after service and has been ongoing since then.  He further testified that he received private treatment for his back throughout the 1960s, 1970s, and 1980s, and that he took Naprosyn and Flexeril, but that the private treatment records are no longer available.  The Veteran testified at the hearing that his bilateral leg disability is neuropathy and is related to his back disability.  

After considering the totality of the evidence of record, the Board concludes that service connection is not warranted for a low back or bilateral leg disability.

As an initial matter, the medical evidence shows current diagnoses of lumbar myositis/spasm and residual lumbar surgical fusion and instrumentation L3-4, L4-5 and degenerative arthritis of bilateral knees, as evidenced by the April 2016 VA examinations.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, the Veteran's low back and bilateral leg disabilities first manifested many years after service and are not related to service.

The Veteran's service treatment records do not reflect any evidence of a back injury.  Nor do they show any treatment for a back or leg condition.  On his April 1967 separation examination report, the Veteran denied a history of 'recurrent back pain.'  The Board notes the 40 year gap between separation from service and the initial diagnoses of the claimed disabilities. See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The first evidence of record showing treatments for low back pain was in March 2007.  In August 2010, the Veteran L3-4 and L4-5 transforaminal interbody fusion and posterior instrumentation in August 2010 due to L3-4 and L4-5 degenerative disc disease (DDD) and herniation with foraminal stenosis.  His knee diagnosis was first noted on the April 2016 VA examination.  No records show treatment for any low back or bilateral leg disorder prior to this time.

Significantly, in May 2016, a VA examiner provided an opinion that the Veteran's lumbar myositis/spasm and residual lumbar surgical fusion and instrumentation L3-4, L4-5 are less likely than not etiologically related to service, to include the claimed 1966 incident whereby he injured his back while lifting a box.  In support of this opinion, the examiner reasoned that the nature and etiology of actual low back disorder is more likely than not caused by normal aging process.  The examiner explained that lumbar disc disease is a chronic condition that tends to progressively worsen over time with natural aging process and there is significant evidence on medical literature that actual lumbar condition is considerate part of normal aging process in patients older than 40 years old.  Further, the examiner noted that the Veteran used to work with U.S. Postal Service after being released from active service for more than 30 years and this kind of job required a physically demanding job in his low back area which makes him prone to suffer from discogenic disease.  

The May 2016 VA opinion was based on the examiner's review of the complete record, including an examination report evaluating the Veteran one week before.  Factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board places significant probative value on the opinion of the May 2016 VA examiner in this respect.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  As this opinion included an analysis of the record, it is considered probative, competent medical evidence weighing heavily against the Veteran's claim.

As such, the evidence does not establish entitlement to service connection for a low back or bilateral leg disability on a direct incurrence basis.

Furthermore, the medical evidence of record does not establish that the low back or bilateral leg disability is proximately due to, the result of, or aggravated by the Veteran's service-connected shoulder disabilities.  The May 2016 VA examiner opined that the Veteran's actual lumbar condition/bilateral knee osteoarthritis are less likely than not caused by or aggravated by service-connected bilateral shoulder disabilities.  In reaching this conclusion, the examiner explained that lumbar/knee and shoulder conditions are not related pathophysiologically or anatomically to each other, and the examiner was unable to locate a peer reviewed studies that support the concept that bilateral shoulder disabilities would aggravate lumbar DDD or knee condition.  The examiner added that the Veteran's lumbar DDD is more likely than not caused by age, obesity and occupational history of working for U.S. Postal Service for 30 years, all of which predispose the Veteran to develop lumbar DDD.  Also, knee osteoarthritis is considered part of normal aging process in patients older than 40 years old.

In this case, as to the issue of whether the Veteran's disabilities are secondary to his shoulder disabilities, the Board finds that the May 2016 opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of the Veteran's reported history, a report reflecting physical evaluation of the Veteran one week before, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.

To the extent that the Veteran claims that his low back/bilateral leg disability is due to or aggravated by his service-connected shoulder disabilities, the Board finds that the etiology of the Veteran's low back and bilateral leg disorders is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The cause of joint disorders, such as DDD or arthritis, is not a simple question that can be determined based on mere personal observation by a lay person as it is a pathological process within the body.  As the Veteran has not demonstrated that he has expertise in medical matters, he is not competent to render a medical etiology of a low back or leg disorder in this case.

In regard to the Veteran's contention that his bilateral leg disability is neuropathy and is related to his back disability, a November 2014 VA examination reflects that there is no evidence of peripheral neuropathy or radiculopathy.  As service connection for a low back disability is denied herein, further discussion of the secondary relationship between the Veteran's low back disability and his bilateral leg disability is not necessary.

As such, the Board finds that a preponderance of the evidence is against the claims for service connection for low back and bilateral leg disabilities on a direct or secondary basis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral leg disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


